DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-50 of US Application No. 16/180,176 are currently pending and have been examined. Applicant amended claims 21, 22, 27, 34, 35, 40 and 47-50. Applicant previously canceled claims 1-20.

Information Disclosure Statement
The Information Disclosure Statement filed on 07 December 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Response to Arguments
The previous objection to the abstract is withdrawn in consideration of the amended abstract.

The previous objections to claims 22, 27, 35, 40 and 48 are withdrawn in consideration of the amended claims.

The previous rejections of claims 47-50 under 35 USC § 101 are withdrawn in consideration of the amended claims.

Applicant’s arguments, see REMARKS, dated 07 December 2020, regarding the rejections of claims 21-50 under 35 USC § 103 have been fully considered but are not persuasive. Regarding claim 21, Applicant argues that prior art of record does not teach “receiving, from one or more of the sensors disposed on the autonomous cleaning robot, a sensor signal indicative of a second obstacle; upon receiving the sensor signal indicative of the second obstacle, determining a relative position of the first 
Okamoto discloses a mobile robot having obstacle detection sensors 4 mounted on main unit portion 2 that detect obstacles around the main unit portion 2. Okamoto at 1A and ¶ [0074], [0076]). Unknown obstacles detected by obstacle detection sensor 56 may be registered in map information in a map database 52 by a map registration unit 69. Id. at ¶ [0161]. A virtual sensor information calculation unit 54 may determines a distance between two objects in the map database. Id. at Fig. 3D and ¶ [0121]. If a distance between the objects is greater than the width of the robot, then a path between the obstacles is determined. Conversely, if a distance between the objects is less than the width of the robot, then a path between the obstacles is not determined. Id. at ¶ [0121].  Therefore, Okamoto teaches receiving, from one or more of the sensors disposed on the autonomous cleaning robot, a sensor signal indicative of a second obstacle (i.e., detection sensors mounted on the robot for detecting obstacles). Okamoto also teaches upon receiving the sensor signal indicative of the second obstacle, determining a relative position of the first obstacle to the second obstacle, including determining a distance from the first obstacle to the second obstacle (i.e., objects detected by the sensor are registered in a map and subsequently a distance between registered objects is determined for path planning). Accordingly, the previous rejection of claim 21 is maintained. 
Claim 34 and 47 recite similar limitations as claim 21. The previous rejections of claim 34 and 47 are maintained based on the same rational for claim 21. 
Applicant does not present additional arguments regarding claims 26, 27, 30-33, 39, 40 and 43-46  and relies on their dependence from claim 21 or 34. Therefore, the previous rejections of claims 26, 27, 30, 32, 33, 39, 40, 43, 45 and 46 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, 27, 34, 39, 40 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2006/0058921 A1) in view of Haegermarck (US 2009/0126143 A1).

Regarding claims 21, 34 and 47, Okamoto discloses a mobile robot and teaches: 
a drive assembly configured to move the robot across a floor (drive unit 7, e.g., motors – see at least Fig. 1A and ¶ [0073]);
[ ]; 
at least one sensor configured to generate a signal indicative of an obstacle as the robot moves across the floor, wherein the at least one sensor is disposed on the autonomous coverage robot (obstacle detection sensors 4 are mounted on main unit portion 2 and detect obstacles around the main unit portion 2 – see at least Fig. 1A and ¶ [0074], [0076]); and
a controller in communication with the drive assembly to control movement of the robot across the floor (route calculation unit 6, in which the controller is configured to:
control the drive assembly to control movement of an autonomous coverage robot across the floor [ ] (operation instruction information provide from route calculation unit 6 to drive unit 7 – see at least Fig. 1A and ¶ [0080],[0081]);
receive a sensor signal from the at least one sensor indicative of a first obstacle (obstacle detection sensors 4 detect obstacles around the main unit portion 2 – see at least Fig. 1A and ¶ [0074], [0076]); 
upon receiving the sensor signal indicative of the first obstacle, control the drive assembly to move the autonomous coverage robot in a direction away from the sensed first obstacle (obstacle detection sensor 4 can detect obstacle 16 and part of obstacle 23 and generate a bypass route B to move around the obstacle – see at least Figs. 1B and ¶ [0080]; e.g., bypass route B can move away from object 16 – see at least Fig. 1D);
receive a sensor signal from the at least one sensor indicative of a second obstacle (obstacle detection sensors 4 detect obstacles around the main unit portion 2 – see at least Fig. 1A and ¶ [0074], [0076]);
upon receiving the sensor signal indicative of the second obstacle, determine a relative position of the first obstacle to the second obstacle, including determining a distance from the first obstacle to the second obstacle (unknown obstacles detected by obstacle detection sensor 56 may be registered in the map information in the map database 52 by map registration unit 69 – see at least ¶ [0161]); virtual sensor information calculation unit 54 determines a distance between two objects – see at least Fig. 3D and ¶ [0121]; i.e., an obstacle detected by the sensor mounted on the robot may add the object to the map database and subsequently the distance between objects in the map database may be determined);
generate a local area map based on the relative position (obstacles detected by the real obstacle detection sensor 56 may be registered in map information in map database 52 – see at least ¶ [0161]); and 
compare the distance from the first obstacle to the second obstacle with a threshold distance (information calculation unit 54 determines if the distance between two objects is greater than a width of robot 51 – see at least Fig. 3D and ¶ [0121]);
wherein controlling movement of the autonomous coverage robot across the floor in the cleaning mode includes moving the autonomous coverage robot in a direction away from the first and second obstacles if the distance from the first obstacle to the second obstacle is less than the threshold distance (if the path between objects is impassible based on the distance between two objects, the robot moves along angle direction 40f-3 to avoid the obstacle – see at least Fig. 3F and ¶ [0123]).

Okamoto fails to teach a cleaning head arranged to remove debris from the floor over which the robot is driven; a cleaning mode.

	However, Haegermarck discloses a robotic cleaning device and teaches:
a drive assembly configured to move the robot across a floor (drive motor 8, wheel shaft 9 and wheels 2 – see at least Fig. 1 and ¶ [0046]);
a cleaning head arranged to remove debris from the floor over which the robot is driven (vacuum means – see at least Fig. 1 and ¶ [0048]); 
a controller  in communication with the drive assembly to control movement of the robot across the floor (control means including a microprocessor 20 connected to drive motor 8 – see at least Fig. 1 and ¶ [0050]), in which the controller is configured to:
control the drive assembly to control movement of an autonomous coverage robot across the floor in a cleaning mode (control means including a microprocessor 20 connected to drive motor 8 – see at least Fig. 1 and ¶ [0050]).

It would have been obvious to a person of ordinary skill in the before Applicant’s claimed invention to have modified the mobile robot of Okamoto to provide a cleaning head, as taught by Okamoto, to provide an automatic self-propelled robot that can remove dust and debris from a surface to be cleaned (Okamoto at ¶ [0011], [0048]).

Regarding claims 26 and 39, Okamoto further teaches:
wherein the threshold distance is about equal to a largest dimension of the autonomous coverage robot parallel to the floor (information calculation unit 54 determines if the distance between two objects is greater than a width of robot 51 – see at least Fig. 3D and ¶ [0121]).

Regarding claims 27 and 40, Okamoto further teaches:
wherein determining a relative position of the first obstacle to the second obstacle includes storing a relative orientation of the first obstacle to the second obstacle ((obstacles detected by the real obstacle detection sensor 56 may be registered in map information in map database 52 – see at least ¶ [0161]; map information includes positions, shapes and sizes of obstacles 40 – see at least Fig. 4A and ¶ [0112]).

Claims 30 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2006/0058921 A1) in view of Haegermarck, as applied to claims 21 and 34 above, and further in view of Schnittman et al. (US 2008/0276407 A1, “Schnittman”).

Regarding claims 30 and 43, Okamoto and Haegermarck fail to teach but Schnittman discloses an autonomous coverage robot and teaches:
wherein the sensor signal indicative of the first obstacle and the sensor signal indicative of the second obstacle include signals emitted by a bump sensor (object may be detected via bump sensor 800 in addition to proximity sensor 730 – see at least ¶ [0089]).

It would have been obvious to a person of ordinary skill in the before Applicant’s claimed invention to have modified the combined mobile robot of Okamoto and Haegermarck to provide a bump sensor, as taught by Schnittman, to detect walls and align the robot with a wall (Schnittman at ¶ [0089]).

Claims 31 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2006/0058921 A1) in view of Haegermarck, as applied to claims 21 and 34 above, and further in view of Tsusaka et al. (US 2010/0256812 A1, “Tsusaka”).

Regarding claims 31 and 44, Okamoto and Haegermarck fail to teach but Tsusaka discloses an a control device for a cleaner and teaches:
wherein the sensor signal indicative of the first obstacle and the sensor signal indicative of the second obstacle include signals which indicate that a camera has detected obstacles (camera or ultrasonic sensor may be used for detecting obstacles – see at least ¶ [0193]).

It would have been obvious to a person of ordinary skill in the before Applicant’s claimed invention to have modified the combined mobile robot of Okamoto and Haegermarck to provide a camera instead of an ultrasonic sensor, as taught by Tsusaka, to detect objects so that a course of the traveling direction of the robot is generated to avoid the object (Tsusaka at ¶ [0193]).

Claims 32, 33, 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto (US 2006/0058921 A1) in view of Haegermarck, as applied to claims 21 and 34 above, and further in view of Sakai et al. (US 2002/0075180 A1, “Sakai”).

Regarding claims 32 and 45, Okamoto and Haegermarck fail to teach but Sakai discloses an autonomous moving apparatus having obstacle avoidance function and teaches:
determining an angular width of an obstacle (obstacle 9 is scanned and determines d1 and d2 based on the size of obstacle 9 – see at last Fig. 2 and ¶ [0035]); and
determining that the obstacle is a post if the angular width is less than a threshold angle (specific-configuration detecting element may detect a columnar object as a specific configuration based on a width of the detected object – see at least ¶ [0014]; columnar 

It would have been obvious to a person of ordinary skill in the before Applicant’s claimed invention to have modified the combined mobile robot of Okamoto and Haegermarck to provide for determining an obstacle is a post, as taught by Sakai, to efficiently avoid obstacles having a specific configuration (Sakai at ¶ [0014]).

Regarding claims 33 and 46, Sakai further teaches:
wherein controlling movement of an autonomous coverage robot across the floor in a cleaning mode includes attempting to move between obstacles which are determined to be posts (after a columnar object is determined, an obstacle sensor 5 is activated – see at least ¶ [0049]; if sensor 5 detects an object, then a virtual obstacle 9 is set to prevent moving between the detected columns – see at least Figs. 10a, 10b and ¶ [0060]; i.e., no virtual obstacle 9 is set if sensor 5 does not detect an object and robot performs obstacle avoidance of Fig. 3 – see at least Fig. 3 and ¶ [0036]).

It would have been obvious to a person of ordinary skill in the before Applicant’s claimed invention to have modified the combined mobile robot of Okamoto, Haegermarck and Sakai to provide for moving between posts, as further taught by Sakai, to efficiently avoid obstacles having a specific configuration (Sakai at ¶ [0014]).

Allowable Subject Matter
Claims 22-25, 28, 29, 35-38, 41, 42 and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668